PER CURIAM.
Appellant was convicted of one count of grand theft and one count of dealing in stolen property in connection with one scheme. Section 812.025, Florida Statutes (1999), prohibits an individual from being *522convicted of both grand theft and dealing in stolen property in connection with one scheme. Accordingly, we affirm the conviction for dealing in stolen property, but vacate the conviction for grand theft and remand for correction to the sentence to reflect that the grand theft conviction is vacated. See Golden v. State, 688 So.2d 419 (Fla. 1st DCA 1997). We affirm on all other issues on appeal.
AFFIRMED in part, REVERSED in part, and REMANDED.
BARFIELD, DAVIS and LEWIS, JJ., concur.